Exhibit 10.2

NOVELL, INC.

2009 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT, dated as of              , 20     (the “Date of
Grant”), is delivered by Novell, Inc. (the “Company”) to                     
(the “Grantee”).

RECITALS

A. The Novell, Inc. 2009 Omnibus Incentive Plan (the “Plan”) provides for the
grant of restricted stock in accordance with the terms and conditions of the
Plan. Pursuant to the Non-Employee Director Remuneration and Expense
Reimbursement Summary, as in effect from time to time and approved by the Board
of Directors of the Company (the “Board”), the Committee (as defined in the
Plan) has approved a grant of restricted stock as an inducement for the Grantee
to promote the best interests of the Company and its stockholders. A copy of the
Plan is available at
https://innerweb.novell.com/organizations/finance/shareholder_services/.

B. The Plan is administered by the Committee.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Restricted Stock. The Company hereby grants the Grantee             
shares of restricted common stock of the Company (the “Restricted Stock”). The
Restricted Stock is subject to the terms and conditions set forth in this
Agreement and the Plan.

2. Vesting of Restricted Stock.

(a) The Restricted Stock shall be subject to forfeiture until the Restricted
Stock vests. Except as otherwise provided in subparagraphs 2(b) or 2(c) below,
the Restricted Stock shall vest in accordance with the following schedule,
provided that the Grantee is a Director (as defined in the Plan) of the Company
on such dates.

                                         

                                         

If the foregoing schedule would produce fractional shares of Company common
stock (the “Shares”), the number of Shares that vest shall be rounded down to
the nearest whole Share. The vesting of the Restricted Stock shall be
cumulative, but shall not exceed 100% of the Shares subject to the Restricted
Stock.

(b) Immediately upon the Grantee’s death while a Director of the Company, each
Share of the Grantee’s outstanding, unvested Restricted Stock shall vest with
respect to all of the Shares that would have vested during the twelve
(12) months following such death if the Grantee had remained a Director of the
Company.

(c) Immediately upon the effective date of the Retirement (as defined below) of
the Grantee (i.e., the last date of the Grantee’s service as a Director of the
Company), each Share of the Grantee’s outstanding, unvested Restricted Stock
shall vest. For purposes hereof, “Retirement” means separation from the Board
under circumstances determined from time to time or in any specific instance by
the Committee to constitute retirement.



--------------------------------------------------------------------------------

3. Termination of Restricted Stock. Except as otherwise provided in Paragraph 2
above, if the Grantee ceases to serve as a Director for any reason before all of
the Shares of Restricted Stock vest, the Grantee’s rights to any unvested Shares
of Restricted Stock shall automatically terminate and such unvested Shares shall
be forfeited as of the date of the Grantee’s termination as a Director. No
payment shall be made with respect to any unvested Shares of Restricted Stock
that are forfeited as described in this Paragraph 3.

4. Issuance of Certificates.

(a) Stock certificates representing the Shares subject to the Restricted Stock
may be issued by the Company and held in escrow by the Company until the
Restricted Stock vests, or the Company may hold non-certificated Shares until
the Restricted Stock vests. Before the Restricted Stock vests, the Grantee shall
receive any cash dividends with respect to the Shares subject to the Restricted
Stock and may vote such Shares. In the event of a dividend or distribution
payable in stock or other property or a reclassification, split up or similar
event before the Restricted Stock vests, the Shares or other property issued or
declared with respect to the unvested Shares of Restricted Stock shall be
subject to the same terms and conditions relating to vesting as the Shares to
which they relate.

(b) Each certificate representing unvested Shares of Restricted Stock may bear
the following legend: THE SALE OR TRANSFER OF SHARES OF STOCK REPRESENTED BY
THIS CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS
SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER AS SET FORTH IN THE NOVELL, INC.
2009 OMNIBUS INCENTIVE PLAN, AND IN THE ASSOCIATED AWARD AGREEMENT. A COPY OF
THE PLAN AND SUCH AWARD AGREEMENT MAY BE OBTAINED FROM NOVELL INC. When the
Grantee obtains a vested right to the Shares, a certificate (in paper or
electronic form) representing the vested Shares shall be issued to the Grantee,
free of the restrictions under Paragraph 2 of this Agreement and without the
foregoing legend.

(c) The issuance of Shares to the Grantee pursuant to this Agreement is subject
to all applicable foreign, federal, state, local and other taxes. All
obligations of the Company under this Agreement shall be subject to the rights
of the Company to withhold amounts required to be withheld for any taxes, if
applicable.

(d) The obligation of the Company to deliver Shares upon the vesting of the
Restricted Stock shall be subject to all applicable laws, rules, and regulations
and such approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations.

5. Change of Control. If a Change of Control (as defined in the Plan) occurs,
the provisions of the Plan applicable to a Change of Control shall apply to the
Restricted Stock.

6. Nature of Grant. In accepting the Restricted Stock, the Grantee acknowledges
that: (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
at any time, unless otherwise provided in the Plan and this Agreement; (ii) the
grant of the Restricted Stock does not create any contractual or other right to
receive future grants of restricted stock, or benefits in lieu of restricted
stock, even if restricted stock has been granted repeatedly in the past;
(iii) all decisions with respect to future restricted stock grants, if any, will
be at the sole discretion of the Board or the Committee; (iv) the Grantee is
voluntarily participating in the Plan; (v) in the event that the Grantee is not
an employee of the Company, an Affiliate, or a Subsidiary, the Restricted Stock
grant will not be interpreted to form an employment contract or relationship
with the Company or with any Affiliate or Subsidiary; (vi) the future value of
the underlying Shares is unknown and cannot be predicted with certainty; and
(vii) the value of Shares acquired upon vesting may increase or decrease in
value, and no claim or entitlement to compensation or damages shall arise from
termination of the Restricted Stock or from any diminution in value of the
Restricted Stock or Shares received upon vesting of the Restricted Stock, and
the Grantee irrevocably releases the Company and all Affiliates and Subsidiaries
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, the Grantee shall be deemed irrevocably to have waived
his or her entitlement to pursue such claim.

 

2



--------------------------------------------------------------------------------

7. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan shall prevail. The grant of
the Restricted Stock is subject to interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) the registration, qualification or
listing of the Shares, (ii) changes in capitalization of the Company, and
(iii) other requirements of applicable law. The Committee shall have the
authority to interpret and construe the Restricted Stock pursuant to the terms
of the Plan, and its decisions shall be conclusive as to any questions arising
hereunder.

8. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Restricted Stock or any right
hereunder, except as provided for in this Agreement, or in the event of the levy
or any attachment, execution or similar process upon the rights or interests
hereby conferred, the Company may terminate the Restricted Stock by notice to
the Grantee, and the Restricted Stock and all rights hereunder shall thereupon
become null and void. The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company and to the Company’s
Subsidiaries and Affiliates. This Agreement may be assigned by the Company
without the Grantee’s consent.

10. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof. This Agreement and the Restricted Stock are intended to be exempt from
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), because restricted stock is not considered to be
non-qualified deferred compensation under Section 409A of the Code.

11. I.R.C. Section 83(b). The Grantee hereby acknowledges that the Grantee has
been informed that, with respect to the Restricted Stock, the Grantee may file
an election with the Internal Revenue Service, within 30 days of the execution
of this Agreement, electing pursuant to Section 83(b) of the Code to be taxed
currently on any difference between the purchase price of the Restricted Stock
and the Fair Market Value (as defined in the Plan) of the Shares on the Date of
Grant. Absent such an election, taxable income will be measured and recognized
by the Grantee at the time or times at which the forfeiture restrictions on the
Restricted Stock lapse. The Grantee is strongly encouraged to seek the advice of
his or her own tax consultants in connection with the issuance of the Restricted
Stock and the advisability of filing of the election under Section 83(b) of the
Code. The Grantee may contact Shareholder Services for the applicable election
forms.

THE GRANTEE ACKNOWLEDGES THAT IT IS NOT THE COMPANY’S, BUT RATHER THE GRANTEE’S
SOLE RESPONSIBILITY TO FILE THE ELECTION UNDER SECTION 83(b) TIMELY.

12. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of Director of Shareholder Services at the
corporate headquarters of the Company, and any notice to the Grantee shall be
addressed to the Grantee at the residential address written beneath the
Grantee’s name below. The Grantee agrees to notify the Company in writing upon
any change in such residential address. Any notice shall be delivered by hand,
sent by telecopy or enclosed in a properly sealed envelope addressed as stated
above, registered and deposited, postage prepaid, in a post office regularly
maintained by the applicable postal service.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

 

NOVELL, INC. By:  

 

Name:  

 

Title:  

 

I hereby accept the Restricted Stock described in this Agreement, and I agree to
be bound by the terms of the Plan and this Agreement. I hereby further agree
that all the decisions and determinations of the Committee shall be final and
binding.

 

Grantee:  

 

Print Name:  

 

 

4